ORDER and MEMORANDUM**
The petition for panel rehearing is denied as moot. The Memorandum Disposition filed February 22, 2005, is WITHDRAWN and replaced with the following Memorandum Disposition:
Because appellant did not challenge his sentence on Sixth Amendment grounds in the district court, we review his sentence for plain error. Pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), we remand the case *72for the district court to determine whether it would have sentenced appellant differently under an advisory Guidelines system.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.